Case 21-50166-pmb         Doc     Filed 10/08/12 Entered 10/08/12 11:48:35           Desc Main
                                  Document      Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE                                         )
                                              )
JUDY MICHELLE FOSTER,                         )               CHAPTER 13
                                              )
                       Debtor.                )               CASE NO: 12-74591-MGD

                       SPECIAL NOTICE TO CITIBANK
           This Plan proposes to strip your lien. See Paragraph 10(I) below

                                      CHAPTER 13 PLAN

Extension ( )                                                      Composition ( XX )

        You should read this Plan carefully and discuss it with your attorney. Confirmation of
this Plan by the Bankruptcy Court may modify your rights by providing for payment of less than
the full amount of your claim, by setting the value of the collateral securing your claim, and/or
by setting the interest rate on your claim.

Debtor proposes this Chapter 13 Plan:

1. Submission of Income. Debtor submits to the supervision and control of the Chapter 13
Trustee (“Trustee”) all or such portion of future earnings or other future income of Debtor as is
necessary for the execution of this Plan.

2. Plan Payments and Length of Plan. Debtor will pay the sum of $150.00 per month to Trustee
by [ ] Payroll Deduction(s) or by [XX] Direct Payment(s) for the applicable commitment period
of 36 months, unless all allowed claims in every class, other than long-term claims, are paid in
full in a shorter period of time. The term of this Plan shall not exceed sixty (60) months. See 11
U.S.C. §§ 1325(b)(1)(B) and 1325(b)(4). Each pre-confirmation plan payment shall be reduced
by any pre-confirmation adequate protection payment(s) made pursuant to Plan paragraph
6(A)(i) and § 1326(a)(1)(C).

The following alternative provision will apply if selected:

____ If checked, Plan payments to increase by $________on or around ________upon
completion or termination of ______________.

3. Claims Generally. The amounts listed for claims in this Plan are based upon Debtor’s best
estimate and belief. An allowed proof of claim will be controlling, unless the Court orders
otherwise. Objections to claims may be filed before or after confirmation.

1                                                                                          04.14.08
Case 21-50166-pmb          Doc     Filed 10/08/12 Entered 10/08/12 11:48:35             Desc Main
                                   Document      Page 2 of 8




4. Administrative Claims. Trustee will pay in full the allowed administrative claims and
expenses pursuant to §507(a)(2) as set forth below, unless the holder of such claim or expense
has agreed to a different treatment of its claim.

     (A). Trustee Fees. Trustee shall receive a fee for each disbursement, the percentage of
which is fixed by the United States Trustee.

       (B) Debtor's Attorney's Fees. Debtor and Debtor's attorney have agreed to a base
attorney fee in the amount of $4,200.00. The base fee includes, but is not limited to, all
anticipated services identified in paragraph 6 of the Rule 2016(b) disclosure statement in this
case. The amount of $1,000.00 was paid prior to the filing of the case. The balance of the fee
shall be disbursed by the Trustee as follows: (1) Upon the first disbursement following
confirmation of a Plan, the Trustee shall disburse to Debtor's attorney from the proceeds
available and paid into the office of the Trustee by Debtor or on Debtor's behalf, up to $3,200.00
after the payment of adequate protection payments and administrative fees. The remaining
balance of the fees shall be paid up to $141.00 per month until the fees are paid in full; (2) If the
case is dismissed or converted prior to confirmation of the plan, the Trustee shall pay fees to
Debtor's attorney from the proceeds available and paid into the office of the Trustee by Debtor or
on Debtor's behalf, all funds remaining, not to exceed $3,200.00, after payment of any unpaid
filing fees, Trustee's fees and expenses, and adequate protection payments, if applicable.

      Debtor and Debtor's attorney have further agreed that Debtor's attorney may be paid for
"non-base services" as they are performed on an as-needed basis. These "non-base" services, and
the agreed fee for each, are identified in paragraph 7 of the Rule 2016(b) disclosure statement in
this case. Upon completion of a "non-base" service, Debtor's attorney may file an application
with the Court, serving all parties in interest with notice of the application and providing an
opportunity to be heard on the matter. If the "non-base" fee is approved by the Court, then the
non-base fee shall be added to any unpaid balance of the base fee and paid in accordance with
paragraph (B)(a) above. If the base fee has been paid in full, then the non-base fee shall be paid
at the rate of up to $200.00 per month, and the distributions to creditors shall be reduced, pro
rata, by that amount until the non-base fee is paid in full.

5. Priority Claims.

       (A). Domestic Support Obligations.

           X    None. If none, skip to Plan paragraph 5(B).

           (i). Debtor is required to pay all post-petition domestic support obligations directly to
           the holder of the claim.

           (ii). The name(s) and address(es) of the holder of any domestic support obligation are
           as follows. See 11 U.S.C. §§ 101(14A) and 1302(b)(6).
                            _________________________
                            _________________________



2                                                                                            04.14.08
Case 21-50166-pmb         Doc     Filed 10/08/12 Entered 10/08/12 11:48:35             Desc Main
                                  Document      Page 3 of 8




           (iii). Anticipated Domestic Support Obligation Arrearage Claim

               (a). Unless otherwise specified in this Plan, priority claims under 11 U.S.C. §
               507(a)(1) will be paid in full pursuant to 11 U.S.C. § 1322(a)(2). These claims
               will be paid at the same time as claims secured by personal property, arrearage
               claims secured by real property, and arrearage claims for assumed leases or
               executory contracts.

               X None; or

               (a)                             (b)                             (c)
            Creditor                   Estimated arrearage             Projected monthly
        (Name and Address)                    claim                    arrearage payment

               NONE

               (b). Pursuant to §§ 507(a)(1)(B) and 1322(a)(4), the following domestic support
               obligation claims are assigned to, owed to, or recoverable by a governmental unit.

               X None; or

               Claimant and Proposed Treatment:

      (B). Other Priority Claims (e.g., tax claims). These priority claims will be paid in full, but
will not be funded until after all secured claims, lease arrearage claims, and domestic support
claims are paid in full.


                                                                        (a)
                     Creditor                                     Estimated claim

           Internal Revenue Service                                     $1.00

       Georgia Department of Revenue                                    $1.00

      Henry County Tax Commisioner                                      $1.00

1. Secured Claims.

(A). Claims Secured by Personal Property Which Debtor Intends to Retain.




3                                                                                           04.14.08
Case 21-50166-pmb        Doc     Filed 10/08/12 Entered 10/08/12 11:48:35              Desc Main
                                 Document      Page 4 of 8




         (i). Pre-confirmation adequate protection payments. No later than 30 days after the
         date of the filing of this plan or the order for relief, whichever is earlier, the Debtor
         shall make the following adequate protection payments to creditors pursuant to §
         1326(a)(1)(C). If the Debtor elects to make such adequate protection payments on
         allowed claims to the Trustee pending confirmation of the plan, the creditor shall
         have an administrative lien on such payment(s), subject to objection. If Debtor elects
         to make such adequate protection payments directly to the creditor, Debtor shall
         provide evidence of such payment to the Trustee, including the amount and date of
         the payment.

    Debtor shall make the following adequate protection payments:

      ___ directly to the creditor; or

      X to the Trustee pending confirmation of the plan.


            (d)                               (e)                               (f)
          Creditor                         Collateral                    Adequate protection
                                                                          payment amount

          NONE


         (ii). Post confirmation payments. Post-confirmation payments to creditors holding
         claims secured by personal property shall be paid as set forth in subparagraphs (a) and
         (b). If Debtor elects to propose a different method of payment, such provision is set
         forth in subparagraph (c).

               (a). Claims to Which § 506 Valuation is NOT Applicable. Claims listed in this
               subsection consist of debts secured by a purchase money security interest in a
               vehicle for which the debt was incurred within 910 days of filing the bankruptcy
               petition, or, if the collateral for the debt is any other thing of value, the debt was
               incurred within 1 year of filing. See § 1325(a)(5). After confirmation of the
               plan, the Trustee will pay to the holder of each allowed secured claim the
               monthly payment in column (f) based upon the amount of the claim in column
               (d) with interest at the rate stated in column (e). Upon confirmation of the plan,
               the interest rate shown below or as modified will be binding unless a timely
               written objection to confirmation is filed and sustained by the Court. Payments
               distributed by the Trustee are subject to the availability of funds.

               X None; or




4                                                                                            04.14.08
Case 21-50166-pmb          Doc      Filed 10/08/12 Entered 10/08/12 11:48:35            Desc Main
                                    Document      Page 5 of 8




                         (g)                (h)         (i)             (j)              (k)
     Creditor         Collateral         Purchase      Claim       Interest rate       Monthly
                                           date       amount                           payment

     NONE

                 (b). Claims to Which § 506 Valuation is Applicable. Claims listed in this
                 subsection consist of any claims secured by personal property not described in
                 Plan paragraph 6(A)(ii)(a). After confirmation of the plan, the Trustee will pay
                 to the holder of each allowed secured claim the monthly payment in column (f)
                 based upon the replacement value as stated in column (d) or the amount of the
                 claim, whichever is less, with interest at the rate stated in column (e). The
                 portion of any allowed claim that exceeds the value indicated below will be
                 treated as an unsecured claim. Upon confirmation of the plan, the valuation and
                 interest rate shown below or as modified will be binding unless a timely written
                 objection to confirmation is filed and sustained by the Court. Payments
                 distributed by the Trustee are subject to the availability of funds.

                 X None; or

       (l)               (m)                (n)         (o)             (p)              (q)
     Creditor          Collateral        Purchase   Replacement    Interest rate       Monthly
                                           date        value                           payment

     NONE

                (c). Other provisions.

      (B). Claims Secured by Real Property Which Debtor Intends to Retain. Debtor will
deposit all post-petition mortgage payments directly into an interest bearing account every
month until the secured status of the FIRST mortgage lender is hereby determined by the
court (See provisions G and H). These regular monthly mortgage payments, which may be
adjusted up or down as provided for under the loan documents, are due beginning the first due
date after the case is filed and continuing each month thereafter, unless this Plan provides
otherwise. Trustee may pay each allowed arrearage claim at the monthly rate indicated below
until paid in full. Trustee will pay interest on the mortgage arrearage if the creditor requests
interest, unless an objection to the claim is filed and an order is entered disallowing the requested
interest




5                                                                                            04.14.08
Case 21-50166-pmb         Doc     Filed 10/08/12 Entered 10/08/12 11:48:35              Desc Main
                                  Document      Page 6 of 8




         (r)                   (s)                     (t)                          (u)
       Creditor             Property         Estimated pre-petition         Projected monthly
                           description             arrearage                arrearage payment
                       Single Family Home
     FieldStone          226 Penny Lane,
                                                      $0.00                        $0.00
    Mortgage Co.         McDonough GA
                              30253

Grace Management Single Family Home
                   226 Penny Lane,
     Quality                                    NOTICE ONLY                        $0.00
                   McDonough GA
      HOA               30253

                       Single Family Home
                         226 Penny Lane,  PENDING MOTION
    CitiBank, N.A.                                                                 $0.00
                         McDonough GA        TO STRIP
                              30253

        (C). Surrender of Collateral. Debtor will surrender the following collateral no later than
thirty (30) days from the filing of the petition unless specified otherwise in the Plan. Any claim
filed by a secured lien holder whose collateral is surrendered will be treated as unsecured. Any
involuntary repossession/foreclosure prior to confirmation of this Plan must be obtained by a
filed motion and Court order, unless the automatic stay no longer applies under § 362(c). Upon
Plan confirmation, the automatic stay will be deemed lifted for the collateral identified below for
surrender and the creditor need not file a Motion to Lift the Stay in order to repossess, foreclose
upon or sell the collateral. Nothing herein is intended to lift any applicable co-Debtor stay, or to
abrogate Debtors’ state law contract rights.


                       (v)                                                 (w)
                     Creditor                                 Collateral to be surrendered

                     NONE

7. Unsecured Claims. Debtor estimates that the total of general unsecured debt not separately
classified in Plan paragraph 10 is $174,579.00. After all other classes have been paid, Trustee
will pay to the creditors with allowed general unsecured claims a pro rata share of $3,000.00 or
0%, whichever is greater. Trustee is authorized to increase this dollar amount or percentage, if
necessary, in order to comply with the applicable commitment period stated in paragraph 2 of
this Plan.

8. Executory Contracts and Unexpired Leases. The following executory contracts and unexpired
leases are assumed, and payments due after the filing of the case will be paid directly by Debtor,
not through Trustee, as set forth below in column (c).


6                                                                                            04.14.08
Case 21-50166-pmb         Doc      Filed 10/08/12 Entered 10/08/12 11:48:35         Desc Main
                                   Document      Page 7 of 8




Debtor proposes to cure any default by paying the arrearage on the assumed leases or contracts in
the amounts projected in column (d) at the same time that payments are made to secured
creditors. All other executory contracts and unexpired leases of personal property are rejected
upon conclusion of the confirmation hearing.

X None; or

         (a)                        (b)                      (c)                   (d)
       Creditor              Nature of lease or     Payment to be made     Projected arrearage
                             executory contract     directly by Debtors     monthly payment
                                                                            through plan (for
                                                                              informational
                                                                                purposes)
        NONE


9. Property of the Estate. Property of the estate shall not vest in Debtor until the earlier of
Debtor’s discharge or dismissal of this case, unless the Court orders otherwise.

10. Other Provisions:

       (A). Special classes of unsecured claims.

        (B). Other direct payments to creditor.

       (C). Other allowed secured claims: A proof of claim which is filed and allowed as a
       secured claim, but is not treated specifically under the plan, shall be funded with 5%
       interest as funds become available after satisfaction of the allowed secured
       claims which have been treated by the plan and prior to payment of allowed non-
       administrative priority claims (except domestic support obligation claims as set forth
       in paragraph 5(A), above) and general unsecured claims. Notwithstanding the
       foregoing, the Debtor or any other party in interest may object to the allowance of the
       claim

       (D). Claims subject to lien avoidance pursuant to 11 U.S.C. §522(f): The allowed
       secured claim of each creditor listed below shall not be funded until all allowed,
       secured claims which are being treated by the plan are satisfied. If an order is
       entered avoiding the creditor’s lien, that creditor’s claim shall be treated as a
       general, unsecured claim to the extent it is not otherwise secured by property of the
       estate and treated by the plan. To the extent that the creditor’s lien is not avoided
       and is not otherwise treated by the plan, the secured claim shall be funded as set
       forth in the above paragraph. This paragraph shall apply to the following credit

       (            (a)                             (b)                        (c)
       E          Creditor                        Case No.                Claim Amount
       )           NONE
7                                                                                         04.14.08
Case 21-50166-pmb      Doc     Filed 10/08/12 Entered 10/08/12 11:48:35         Desc Main
                               Document      Page 8 of 8




     (E) Any creditors that are to be paid directly under this plan are authorized and
     encouraged to send monthly billing statements to Debtor at the mailing address on
     record with the Bankruptcy court.

     (F) Any fees, expenses and charges asserted under Fed. R. Bankr. P. 3002.1(c) are
     not to be funded through the Chapter 13 plan and that the Debtor will pay these
     post-petition expenses directly to their mortgage holder/servicer unless they are
     disallowed by Order of the Court.

     (G) Fieldstone Mortgage Co., was listed as the original (Lender) on Debtor’s initial
     security deed; security instrument dated June 21, 2004. The deed was filed and
     recorded in the Superior Court of Henry County, GA, Deed Book 7386, Pages 192-
     212, MIN 10005263480290222. Debtor disputes the ASSIGMENT OF SECURITY
     DEED to American Home Mortgage Servicing, Inc as the standing first lien holder
     and prepared to object to any proof of claims filed by creditor and/or its authorized
     agents and counsel. Debtor has already provided sufficient notice within the
     schedules to American Home Mortgage Servicing, Inc. Debtor’s counsel will
     prepare and mail a R.E.S.P.A. Qualified Written Request, via first class and
     certified mail.

     (H) For the purpose of proving this plan as feasible and the filing of this case in good
     faith, Debtor shall deposit all post petition mortgage payments into an interest
     bearing account once per month beginning November, 2012, until the secured status
     of the FIRST mortgage lender has been determined by the court.

     (I) Debtor intends to file a Motion to Determine the Secured Status of CitiBank,
     and to Strip Lien Effective upon Discharge. If the Court enters an order granting
     this Motion, CitiBank shall be deemed wholly unsecured and the lien securing claim
     of CitiBank, will be voided upon discharge. Accordingly, the Plan will treat claim of
     CitiBank, as a general unsecured claim, governed by paragraph 7 of this plan, and
     Debtor will make no direct payments to CitiBank.

     _ /s/ Judy Michelle Foster                                Dated: October 08, 2012
     JUDY MICHELLE FOSTER (Debtor)

     ___/s/_Latrice L. Latin, Esq._   ___                      Dated: October 08, 2012
     LATRICE L. LATIN, Attorney
     Georgia Bar No. 116907
     The Latin Law Group, LLC
     Suite 330-237
     1425 Market Boulevard
     Roswell, GA 30076
     (678) 890-5868
     Fax : (678) 853-2405
     Email: llatin@latinlawgroupllc.com

8                                                                                     04.14.08
